Citation Nr: 1212618	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  11-21 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to additional beneficiary travel payments under 38 C.F.R. § 70.10 for travel in March 2011, April 2011, June 2011 and July 2011 to a VA-authorized health care facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1948 to February 1950.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a determination of the Department of Veterans Affairs Medical Center (VAMC) in Columbia, Missouri.  

The issues of (1) entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional bladder disorder, (2) entitlement to an increased evaluation for service-connected aphakia of the right eye, currently evaluated 30 percent disabling, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statements from the Veteran dated in February 2011 and March 2011.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks entitlement to additional beneficiary travel payments under 38 C.F.R. § 70.10 for twenty instances of travel during March 2011, April 2011, June 2011 and July 2011 to a VA-authorized health care facility.  See the Veteran's July 2011 statement.  The Veteran reports that these travel expenses were accrued while undergoing physical therapy treatments at a VA-authorized health care facility in Ava, Missouri.  He states that, although he received payment for these trips, the received payments "fall short" by 24 miles per trip.  See the Veteran's July 2011 statement.  In a September 2011 statement from the Veteran and a March 2012 statement from his representative, it is contended that the mileage was not being calculated correctly as VA was using a zip code to zip code methodology rather than door to door mileage calculation.  See a September 2011 statement from the Veteran and a March 2012 statement from the Veteran's representative.  

Pursuant to 38 C.F.R. § 70.10, the following listed persons are eligible for beneficiary travel payments under this part:  

(1) A Veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); 

(2) A Veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition; 

(3) A Veteran who travels to a VA facility or VA-authorized health care facility for a scheduled compensation and pension examination; 

(4) A Veteran receiving pension under 38 U.S.C.A. § 1521, who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care; 

(5) A Veteran whose annual income  does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the Veteran was eligible for pension and travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care; 

(6) A Veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care, and who is unable to defray the expenses of that travel as defined in 38 C.F.R. § 70.10(c); 

(7) A member of a Veteran's immediate family, a Veteran's legal guardian, or a person in whose household the Veteran certifies an intention to live, if such person is traveling for consultation, professional counseling, training, or mental health services concerning a Veteran who is receiving care for a service-connected disability; or a member of a Veteran's immediate family, if such person is traveling for bereavement counseling relating to the death of such Veteran in the active military, naval, or air service in the line of duty and under circumstances not due to the Veteran's own misconduct; 

(8) An attendant other than a VA employee, who is accompanying and assisting a beneficiary eligible for beneficiary travel payments under this section, when such beneficiary is medically determined to require the presence of the attendant because of a physical or mental condition; 

(9) Beneficiaries of other Federal agencies, incident to medical services rendered upon requests of those agencies, subject to reimbursement agreement by those agencies; 

(10) Allied beneficiaries as defined by 38 U.S.C.A § 109 subject to reimbursement agreement by the government concerned.  

See 38 C.F.R. § 70.10(a) (2011). 

In the present case, service connection has been established for aphakia of the right eye which has been evaluated 30 percent disabling since November 8, 1999.  The Veteran has no other service-connected disabilities.  Nonetheless, the Veteran is eligible for VA beneficiary travel payments under 38 C.F.R. § 70.10(a)(2) (2011).  

The Board notes that the Veteran's VA claims file is devoid of several crucial documents.  In light of these deficiencies, a brief recitation of pertinent facts is necessary.  

The Veteran submitted 16 individual Vouchers for Cash Reimbursement of Beneficiary Travel Expenses (VA Form 70-3542d's) corresponding to trips made from his home to a private physical therapy provider in Ava, Missouri, in March 2011, April 2011, June 2011 and July 2011.  These vouchers indicate that the Veteran was paid $24.90 for each daily trip (60 miles at $0.415 per mile).  

It appears that the Veteran's claim was denied by a decision of the VAMC in Columbia, Missouri; however, this decision and a copy of the Veteran's appellate rights are not associated with the Veteran's VA claims file or Virtual VA file.  Nonetheless, it appears that the Veteran received a copy of these documents, as he expressed disagreement with the unfavorable determination in July 2011.  

In addition, in his July 2011 statement, the Veteran lists four additional daily trips from his home to the private physical therapy provider which are not accounted for among the VA Form 70-3542d's associated with the Veteran's VA claims file (April 4, 2011, and June 15, 21 and 25, 2011).  Although the VAMC included these additional four dates in the August 2011 statement of the case, since the VAMC's initial denial of the Veteran's claim is not associated with the Veteran's VA claims file, it is unclear whether the RO considered whether payment for these four dates was proper in the initial decision.  As such, it is unclear whether the Board currently has jurisdiction over the Veteran's claim with respect to these four dates.  Upon remand, a copy of VAMC's initial denial of the Veteran's claim and any additional VA Form 70-3542d's corresponding to trips made on April 4, 2011, June 15, 21 and/or 25, 2011, must be associated with the Veteran's VA claims file so that the Board is aware of which dates for travel expenses were considered and the bases for the VAMC's denial of the Veteran's claim.  

Also, review of the claims file does not reveal any treatment records dated since December 2010.  In particular, the records associated with the Veteran's physical therapy treatments at the VA-authorized facility in Ava, Missouri, are not of record.  While the VAMC is aware of these records, it does not appear that they have been sought or obtained.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, there is an indication that the Veteran received continued treatment from a VA-authorized health care provider and the records regarding the Veteran's treatment are contemporaneous to the period for which the Veteran seeks beneficiary travel payments under 38 C.F.R. § 70.10.  However, since these records have not been associated with the Veteran's VA claims file, the claim must be remanded. 

Lastly, as noted above, the Veteran was issued a statement of the case in August 2011.  However, while the statement of the case alludes to 38 C.F.R. § 70.10 and the VHA Handbook, specifically section 1601B.05, the VAMC does not cite to any other specific VA regulations or alternative authority in denying the Veteran's claim, to include the authority for utilizing the zip code to zip code method of calculating mileage in cases such as the Veteran's.  The Board, therefore, finds the statement of the case to be inadequate.  38 C.F.R. § 19.29(c) (2011).  On remand, the Veteran must be provided with a supplemental statement of the case providing the Veteran with the rationale for the denial of his claim, to include the specific VA regulations and/or governing authority which is utilized.  

Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must associate the VAMC's initial decision with the Veteran's VA claims file.  

2.  The RO/AMC must contact the Veteran and request that he complete an Authorization and Consent to Release Information to VA (VA Form 20-4142) for the private treatment records from the VA-authorized health care facility from which he received physical therapy in March 2011, April 2011, June 2011 and July 2011.  The RO/AMC should then obtain the records identified by the Veteran. 

All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  IF the Veteran's claim with respect to the dates of April 4, 2011, and June 15, 21 and 25, 2011, were not addressed in the VAMC's initial adjudication of the Veteran's claim, the RO/AMC must provide the Veteran with a separate statement of the case with respect to these dates.  Thereafter, the Veteran's claim with respect to these dates should be returned to the Board only if the Veteran perfects a timely appeal.  

4.  Thereafter, the RO/AMC must readjudicate the Veteran's claim with respect to the dates of travel addressed in the VAMC's initial decision.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative must be issued a supplemental statement of the case, including the rationale for the denial of the claim pursuant to 38 C.F.R. § 19.29(c), 19.31(b)(2), and provide the Veteran an opportunity to respond.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


